Case: 17-51078     Document: 00514735086   Page: 1   Date Filed: 11/26/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals
                                                                     Fifth Circuit
                                No. 17-51078                       FILED
                              Summary Calendar             November 26, 2018
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

EDGAR ALONSO PINEDA-PINEDA,


                                           Defendant-Appellant

Consolidated with 17-51079

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

EDGAR ALONSO PINEDA, also known as Edgar Alonso Pineda-Rubio, also
known as Roberto Gonzalez-Castillo, also known as Edgar Alonso-Pineda, also
known as Edgar Pineda-Pineda, also known as Edgar Alonso Pineda-Pineda,

                                           Defendant-Appellant



                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:16-CR-1487-1
                              USDC 2:17-CR-193-1
     Case: 17-51078      Document: 00514735086         Page: 2    Date Filed: 11/26/2018


                                     No. 17-51078
                                   c/w No. 17-51079

Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Edgar Alonso Pineda-Pineda appeals the 48-month sentence imposed on
his jury trial conviction for illegal reentry following removal. See 8 U.S.C.
§ 1326.    Additionally, he appeals the related revocation of his term of
supervised release on an earlier conviction for illegal reentry and his 18-month
revocation sentence. See 18 U.S.C. § 3583.
       Pineda-Pineda argues that because his indictment did not specify the
prior aggravated felony conviction that formed the basis of his sentencing
enhancement, his sentence, imposed under 8 U.S.C. § 1326(b)(2), exceeded the
two-year maximum sentence under § 1326(a) and therefore violated his due
process rights. The Government has filed an unopposed motion for summary
affirmance and, alternatively, seeks an extension of time to file its brief.
       As the Government correctly argues and Pineda-Pineda correctly
concedes, the sole issue raised on appeal is foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224 (1998). See United States v. Wallace, 759 F.3d 486,
497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
(5th Cir. 2007).      Because the issue is foreclosed, summary affirmance is
appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969).
       Pineda-Pineda’s appeal from the revocation of supervised release was
consolidated with the instant appeal. But because he has raised no argument
with respect to his revocation case, he has abandoned his appeal of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 17-51078    Document: 00514735086     Page: 3   Date Filed: 11/26/2018


                                 No. 17-51078
                               c/w No. 17-51079

judgment of revocation and of the revocation sentence. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993).
      The Government’s motion for summary affirmance is GRANTED, and
the district court’s judgments are AFFIRMED. The Government’s alternative
motion for an extension of time to file its brief is DENIED.




                                        3